MAJOR, Circuit Judge
(concurring in part, dissenting in part).
I favor affirmance as to the conspiracy count only. As to the substantive counts, I think the judgment should be reversed on the ground of misjoinder. When that fact became apparent to the trial court, a motion to dismiss as to those counts should have been allowed or a nolle prosse ordered.
Appellee does not seriously dispute that there was a misjoinder, but argues there was no prejudice. As I understand, the majority opinion accepts this argument. In my view, it is clearly fallacious. True, the McElroy case, 164 U.S. 76, 17 S.Ct. 31, 33, 41 L.Ed. 355, is distinguishable on the facts, but not on principle. The joinder cannot be sustained “where the offenses are in no wise parts of the same transaction, and must depend upon evidence of a different state of facts as to each or some of them.” The opinion seeks to escape this plain language by finding that “all of the counts charged closely related offenses.” The offenses, however, were related only in that they were violations of the Revenue Act. The relation which will permit joinder must be such that the same evidence will prove or tend to prove each of the offenses charged. The Todd case cited in the opinion is illustrative. There, Todd, Day and Chevis were jointly tried on charges that Todd and Chevis unlawfully possessed intoxicating liquor, and that Todd and Day .at the same time and place maintained a common nuisance where intoxicating liquors were unlawfully kept and sold. The court [48 F.2d 532], in affirming the conviction, said: “ * * * the matters charged in reality constitute but one series of transactions, and the facts relied upon for the conviction of Chevis in the first, and Todd in the second, count, are the same facts relied upon for the conviction in the third count of Todd and Day * * * ”
In Coco v. United States, 8 Cir., 289 F. 33, four defendants were jointly charged in a two-count indictment with possession of unregistered stills. The offense charged in one count was at 5033 Wilson Street, and in the other count at 5035 Wilson Street. Three of the defendants were connected with the still at one address, and one of the defendants with the still at the other address. The court held that the two counts were misjoined as charging separate and distinct offenses, and reversed the judgment of conviction.
In the instant case, the misjoined offenses were separate and distinct. For instance, counts 1 and 2, affirmed as to Tuf-fanelli, are wholly unrelated to count 7, affirmed as to Bonarski. I assume it would not be contended if Tuffanelli had been tried alone on counts 1 and 2 that proof of the offense charged in count 7 would have been admissible, or that if Bonarski had been tried on count 7 that proof of the offenses charged in counts 1 and 2 would have been admissible. If I am correct in this assumption, it follows that the counts were misjoined, and it also follows, so I think, that the judgment on such misjoined count is erroneous and should be reversed.
It is poor consolation to a defendant who is forced to trial, improperly joined with other defendants, for a reviewing court merely to disapprove “the practice followed,” with an expression of doubt that his rights have been prejudiced. It should be remembered that the government, not the defendant, is the one responsible for the situation and should be charged with the burden of clear demonstration that no prejudice has resulted. Ordinarily, prejudice should be presumed from such practice. As stated in the McElroy case, supra, page 81 of 164 U.S., page 33 of 17 S. Ct., 41 L.Ed. 355: “It cannot be said in such case that all the defendants may not *895have been embarrassed and prejudiced in their defense, or that the attention of the jury may not have been distracted to their injury in passing upon distinct and independent transactions.”